Title: To Thomas Jefferson from George Washington, 11 September 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters Bergen County 11h. Sept. 1780

I am exceedingly obliged by your Excellency’s favor of the 3d. It has indeed relieved me from much anxiety as, from Genl. Gates’s  letter of the 20h. Augt. from Hillsborough, there was the greatest reason to apprehend that the whole of the Maryland line and the troops which made a stand with them had been cut off. The stroke, as it is, is severe; but the total loss of the regular troops would have rendered the speedy assemblage of another Army extremely difficult.
The loss of the Arms, which were thrown away by the Militia, is a most disagreeable circumstance at this time, as we are much disappointed in the quantity expected in the Alliance Frigate lately arrived at Boston, she having brought two thousand stand only. I am however happy to hear that three thousand stand sent from Philada. were yet on their way to Virginia, as they will be nearly if not quite sufficient to arm the Levies for 18 Months and the old soldiers who may be collected.
The Cloathing by the Alliance was as deficient of the expected quantity as that of the Arms. I mention this circumstance, lest the Legislature, depending upon public importations, should relax in their endeavours to procure it by their own means. Indeed should the whole of what has been spoken of arrive, it will be inadequate to our wants.
In my letter of the 29h. Augt. which had not reached you, I informed you of the objection which would be made to shipping Tobacco to New York to supply the wants of our prisoners.
Your Excellency’s favor without date, accompanied by letters from the General officers at Charlotteville came safely to hand. I am sorry that they have so good ground to complain of deficiency of provisions, but while they make those representations, they ought to consider that we are upwards of one hundred thousand pounds Sterling in advance upon that score, and that they either cannot or will not pay us one farthing.
Immediately upon hearing of the disaster near Campden I directed the additional Regiment of Maryland which was on the march to join this Army to return and proceed to the southward. This Regiment is raised for the War and by the last returns amounted to above 400 Men.
I have accounts thro’ a variety of channels that an embarkation is preparing at New York. They differ materially as to numbers, but the prevailing opinion is that they are either bound to Virginia or Carolina. The moment I am more particularly informed, I will communicate the intelligence to your Excellency. In the mean time I think it would be prudent to direct the removal of any public stores which may be upon navigable waters, and to make the arrangements  which may be necessary for defence in case such an event should take place.
There has been no alteration in the situation of things in this quarter or with the Fleet and Army of our Ally since I had the honor of addressing you last.
